Title: To George Washington from William Crawford, 5 May 1770
From: Crawford, William
To: Washington, George



Dr Sir
May the 5th 1770

Inclosed is a Rough Draft of your Land and Calculated with the alowence of teen percent in the hundred.
I did not Enter that Land for you on they teen Mile Creek as it Epear to me from the new Map Don by Mr Scull that the Monongahalia will be left out when they back Line is Run at that bent at the Mouth of they teen Mile Creek or at any Rate whare the Land Lyes.
I ofard to pay the Office fees if they would Return me the Purches mony if that Land did not fall in Pensilvania the[y] would not agree to Return me the mony at any Rate.
But told me if I did not think it in Pensilvania not to Enter it as such Presedents would be attended with Confusion and Trouble to them Therefor I thought proper to Refair it till I went up and Run a Line from Fort-pitt till it Entersects the Line now Run which will Determine the matter without dou⟨t⟩ and if it should be in Pensilvania then the Clark will send me a Warrant sending to him as we have agreed on it I shall have the other Paece at the mouth of the Run Run out as soon as I go out as they Servayor will be there again I go out.
There is no sartentey about the Quit Rents what they will be and it is Suposed they will Open the office on the former Terms

as no Land from Over the mountain has bin Enter Since they new manner of opning of it nor will any be fond of it which will oblidge them to Opin on the Former Terms.
The Endien Traders Land is to be Laid of on the north side of the Litle Khanaway from the mouth to the head and by they Lolarel hill till it falls in with the Pensilvania Line and then with it till it falls to the head or as far as it goes and so a straight Line West till it Entersects or stricks the Ohio which will Leve out great part of all the Land on the west side of the Monongahalia to the Ohio from the Proprioters Line as According to the Opinion of Such as Judge the matter the western Bounds will [be] a Crooked Line agreed to the Meanders of Dolawar River.
The Enden Traders have not got there Land Confirmd to them yeat from any Acount they have had ⟨yeat⟩ Capt. Trent is still in Ingland wating to have it Setled.
I Shall do Every thing in my Power to inform my self in Regard to the Lands where the[y] are to be Laid of till I see or hear from you I am your most Humble Sarvent

W. Crawford


N.B. When you com up you will see the hole of your Tract finisht and have it all Patent in on[e] Tract I spook to Mr Thilman about it and told him you wanted to Command som part of the River and he agreed the Servayor should Run it out and you pay all under one and have a patent for the hole in one.
Colo. Carlyle has promised me to show you Mr Sculls Map just Dun from the best intelligents Som Actual Survays Som from Report or best Accounts he co[u]ld Get.

